Citation Nr: 1707534	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-29 653	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold exposure.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  

This matter was most recently before the Board in September 2015, when it was remanded for additional development.  

The Board acknowledges that the Veteran's claims for increased ratings for bilateral hearing loss and posttraumatic stress disorder and a total rating based on individual unemployability have not yet been perfected or certified to the Board.  A review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over the claims at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his attorney, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, submitted a letter in October 2016 requesting to have this appeal withdrawn , hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to entitlement to service connection for residuals of cold exposure is dismissed.



		
M.E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


